DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method of operating a die” in the preamble.  The body of the claim however does not appear to be directed to operating a die.  The body of the claim instead appears to be directed to steps performed by a die.  Clarification and/or explanation are required. 
Claim 2 recites “the method of claim 1” and suggests the method of operating the die.  The body of claim 2 however is directed to a method performed by at least two dies.  Clarification and/or explanation are required. 
Claims 3-5 and 7 are directed to a method performed by at least two dies.  
Claim 9 recites “A method of operating a plurality of dies” in the preamble.  The body of the claim however does not appear to be directed to operating a plurality of dies.  The body of the claim instead appears to be directed to steps performed by a plurality of dies.  Clarification and/or explanation are required. 
Claim 19 recites “determining whether the Nth die is expected to transition to the next phase of the operation during its corresponding period of time comprises deeming that the Nth die is expected to transition to the next phase of the operation during its corresponding period of time when a present phase of the operation has a variable duration” in lines 1-5.  It is not clear what applicant intends to claim with the recitation because there is nothing in the specification that illustrates “deeming that the Nth die is expected to transition to the next phase of the operation during its corresponding period of time when a present phase of the operation has a variable duration”.  Clarification and/or explanation are required.  Note that paragraph [0042] merely discloses Each phase might correspond to a respective duration, which may be predefined (e.g., a phase that has the same or similar timing characteristics each time it is performed) or variable (e.g., a phase whose timing characteristics vary based on detection of some analog characteristic. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-18, 30, 32-38, 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grunzke (US 2015/0235677 A1).  Claims 15, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Grunzke.
As per claim 1, Grunzke teaches a method performed by a die (e.g. 1000 of FIG. 4b; [0044], line 2), comprising:
determining an expected peak current magnitude of the die for a period of time (claimed “expected peak current magnitude” is magnitude of expected current consumption associated with a high current demand portion of an operation of die 1000 ([0046], lines 1-10); claimed “period of time” is a portion (e.g., period) of an operation of die 1000 ([0045], last 5 lines)); and 
0) may indicate to other dies whether it is experiencing (e.g., is about to enter) a portion of an access operation deemed to be of high current demand ([0047], lines 10-25)).
As per claim 2, Grunzke teaches the die being a particular die of a plurality of dies (1000 of FIG. 4b is claimed “particular die” and 1000-1003 are claimed “plurality of dies ([0044], line 2)) and the period of time being a particular period of time of a plurality of periods of time (high current demand portion of operation of die 1000 is claimed “particular period of time” and high current demand portions of operations of dies 1000-1003 are claimed “plurality of periods of time” ([0046], lines 1-10)), the method further comprising: 
determining an expected peak current magnitude of a different die of the plurality of dies for a different period of time of the plurality of periods of time (claimed “expected peak current magnitude of a different die” is magnitude of expected current consumption associated with a high current demand portion of an operation of die 1001 ([0046], lines 1-10); claimed “different period of time” is a portion (e.g., period) of an operation of die 1001 ([0045], last 5 lines)); and 
outputting the expected peak current magnitude of the different die from the different die prior to completion of the different period of time (corresponding die (e.g., die 1001) may indicate to other dies whether it is experiencing (e.g., is about to enter) a portion of an access operation deemed to be of high current demand ([0047], lines 10-25)).
As per claim 3, Grunzke teaches completion of the different period of time 
As per claim 4, Grunzke teaches the particular period of time and the different period of time having a same duration (when high current demand portion of an operation of die 1000 and high current demand portion of an operation of die 1001 are of the same duration, the particular period of time and the different period of time have a same duration).
As per claim 5, Grunzke teaches for each remaining die of the plurality of dies:
determining an expected peak current magnitude of that die for a respective period of time of the plurality of periods of time ([0046], lines 1-10; [0045], last 5 lines); and 
outputting the expected peak current magnitude of that die from that die prior to completion of its respective period of time ([0047], lines 10-25).
As per claim 6, Grunzke teaches outputting the expected peak current magnitude from the die comprising selectively transitioning a logic level of a signal line shared by each die of the plurality of dies (high current indication signal HC# is commonly shared between the dies 100 (FIG. 4a; [0042], lines 5-6); high current indication signal HC# may be normally pulled to a particular state ([0042], lines 7-9) to indicate when one of the dies 100 is experiencing a high current demand portion of an operation ([0041], lines 30-33)).  
As per claim 7, Grunzke teaches outputting the expected peak current magnitude of the particular die comprising broadcasting the expected peak current magnitude of the particular die to each remaining die of the plurality of dies ([0047], lines 10-25).
As per claim 8, Grunzke teaches outputting the expected peak current magnitude 
As per claim 9, Grunzke teaches a method performed by a plurality of dies (1000-1003 are claimed “plurality of dies ([0044], line 2; FIG. 4a)), comprising: 
for each value of N from Ninit to D in a sequence, wherein N, Ninit and D are integers, and wherein (D - Ninit + 1) equals a number of dies of the plurality of dies (Ninit is 0 and D is 3; (D - Ninit + 1) is 4 and there are 4 dies in FIG. 4a; N has a value from 0 to 3 in a sequence (see Wrap-Around Counter of FIG. 6)):
determining an expected peak current magnitude of the Nth die for a corresponding period of time (claimed “expected peak current magnitude of the Nth die” is magnitude of expected current consumption associated with a high current demand portion of an operation of the Nth die ([0046], lines 1-10); claimed “corresponding period of time” is a portion (e.g., period) of an operation of the Nth die ([0045], last 5 lines)); and
broadcasting the expected peak current magnitude from the Nth die prior to completion of its corresponding period of time ([0047], lines 10-25).
As per claim 10, Grunzke teaches broadcasting the expected peak current magnitude from the Nth die beginning before proceeding to a next value of N (corresponding die may indicate to other dies whether it is experiencing (e.g., is about to enter) a portion of an access operation deemed to be of high current demand ([0047], lines 10-25); “about to enter” suggests beginning before proceeding to a next value of N).
As per claim 11, Grunzke teaches broadcasting the expected peak current magnitude from the Nth die completing before proceeding to a next value of N (corresponding die may indicate to other dies whether it is experiencing (e.g., is about to enter) a portion of an access operation deemed to be of high current demand ([0047], lines 10-25); “about to enter” suggests completing before proceeding to a next value of N).
As per claim 12, Grunzke teaches the corresponding period of time for each die of the plurality of dies having a same duration (when high current demand portion of an operation of each die is of the same duration, the corresponding period of time for each die has a same duration).
As per claim 13, Grunzke teaches the duration being equal to a time to proceed in sequence through each value of N from Ninit through D and back to Ninit (Wrap-Around Counter in FIG. 6 suggests proceeding in sequence through each value of N from 0 to 3 and back to 0).
As per claim 14, Grunzke teaches broadcasting the expected peak current magnitude from the Nth die comprising selectively transitioning a logic level of a signal line commonly connected to each die of the plurality of dies (high current indication signal HC# is commonly shared between the dies 100 (FIG. 4a; [0042], lines 5-6); high current indication signal HC# may be normally pulled to a particular state ([0042], lines 7-9) to indicate when one of the dies 100 is experiencing a high current demand portion of an operation ([0041], lines 30-33)).
As per claim 15, Grunzke does not teach selectively transitioning the logic level of the signal line comprising selectively transitioning the logic level of the signal line to represent a particular encoded value of a plurality of encoded values, and wherein each encoded value of the plurality of encoded values represents a different magnitude of expected peak current.  In essence, Grunzke does not teach encoding the signal line to have different encoded values.  It was however known in the art prior to the effective filing date of the claimed invention to encode a signal line to have different encoded values to represent the different magnitudes of expected peak currents of the plurality of dies with the common signal line.
As per claim 16, Grunzke teaches determining the expected peak current magnitude of the Nth die for its corresponding period of time comprising determining whether the Nth die is expected to transition to a next phase of an operation during its corresponding period of time ([0046] provides scenarios in which the Nth die is expected to transition to a next phase of an operation during its corresponding period of time, and scenarios in which the Nth die is not expected to transition to a next phase of an operation during its corresponding period of time).
As per claim 17, Grunzke teaches when the Nth die is expected to transition to the next phase of the operation during its corresponding period of time, determining the expected peak current magnitude of the Nth die for its corresponding period of time comprising selecting a greater value of an expected peak current magnitude of the next phase of the operation for the Nth die, and a present expected peak current magnitude of the Nth die ([0046] and FIG. 15 (steps 1545, 1546, 1547) suggest selecting a greater value of an expected peak current magnitude of the next phase of the operation for the Nth die when concurrent operation with another die does not cause the unit limit to be exceeded, and selecting a present expected peak current magnitude of the Nth die to allow concurrent operation with another die otherwise).
As per claim 18, Grunzke teaches the expected peak current magnitude of the next phase of the operation for the Nth die being selected from a group consisting of an expected peak current magnitude of the next phase of the operation for the Nth die in a normal operating mode, and an expected peak current magnitude of the next phase of the operation for the Nth die in a different operating mode ([0046] and FIG. 15 (steps 1545, 1546, 1547) suggest an expected peak current magnitude of the next phase of the operation for the Nth die in a normal operating mode when concurrent operation with another die does not cause the unit limit to be exceeded, and an expected peak current magnitude of the next phase of the operation for the Nth die in a different operating mode when the unit limit is exceeded).
As per claim 30, Grunzke teaches a memory (100, FIG. 1; [0031], line 1), comprising: 
an array of memory cells (104, FIG. 1; [0031], lines 1-2); and 
a controller (112, 116 – FIG. 1; [0032]-[0033]) for access of the array of memory cells ([0033], lines 1-2), wherein the controller is configured to cause the memory to:
determine an expected peak current magnitude of the memory for a period of time (claimed “expected peak current magnitude” is magnitude of expected current consumption associated with a high current demand portion of an operation of die 1000 ([0046], lines 1-10); claimed “period of time” is a portion (e.g., period) of an operation of die 1000 ([0045], last 5 lines); 1000 is memory device 0 in FIG. 2); and 
output the expected peak current magnitude from the memory prior to completion of the period of time (corresponding die (e.g., die 1000) may indicate to other dies whether it is experiencing (e.g., is about to enter) a portion of an access operation deemed to be of high current demand ([0047], lines 10-25)).
As per claim 32, Grunzke teaches the controller being configured to cause the memory to output the expected peak current magnitude from the memory comprising the controller being configured to cause the memory to selectively transition a logic level of a signal line connected to the memory (high current indication signal HC# is commonly shared between the dies 100 (FIG. 4a; [0042], lines 5-6); high current indication signal HC# may be normally pulled to a particular state ([0042], lines 7-9) to indicate when one of the dies 100 is experiencing a high current demand portion of an operation ([0041], lines 30-33)).  
As per claim 33, Grunzke teaches the controller being configured to cause the memory to output the expected peak current magnitude of the memory comprising the controller being configured to cause the memory to broadcast the expected peak current magnitude of the memory to a plurality of other memories commonly connected to the memory ([0047], lines 10-25).
As per claim 34, Grunzke teaches the controller being configured to cause the memory to output the expected peak current magnitude from the memory prior to completion of the period of time comprising the controller being configured to cause the memory to output the expected peak current magnitude from the memory prior to a beginning of the period of time ([0047], lines 11-19).
As per claim 35, Grunzke teaches an apparatus (memory module 201, FIG. 2; [0039], lines 2-4), comprising:
a signal line (HC#, FIG. 4a; [0042], lines 5-7); and 
a plurality of memories (1000-1003, FIG. 4a) wherein each memory of the plurality of memories is connected to the signal line (FIG. 4a); 
wherein, for each memory of the plurality of memories, that memory (claimed “that memory” is for example memory 1000) comprises: 
a respective array of memory cells (104, FIG. 1; [0031], lines 1-2); and 
a respective controller (112, 116 – FIG. 1; [0032]-[0033]) for access of its respective array of memory cells ([0033], lines 1-2), wherein its respective controller is configured to cause that memory to: 
determine an expected peak current magnitude of that memory for a respective period of time of the plurality of periods of time (claimed “expected peak current magnitude” is magnitude of expected current consumption associated with a high current demand portion of an operation of die 1000 ([0046], lines 1-10); claimed “period of time” is a portion (e.g., period) of an operation of die 1000 ([0045], last 5 lines); 1000 is memory device 0 in FIG. 2); and 
output the expected peak current magnitude of that memory from that memory to the signal line prior to completion of its respective period of time (corresponding die (e.g., die 1000) may indicate to other dies whether it is experiencing (e.g., is about to enter) a portion of an access operation deemed to be of high current demand ([0047], lines 10-25)).
As per claim 36, Grunzke teaches each period of time of the plurality of periods of time overlapping with at least one other period of time of the plurality of periods of time (when multiple dies are permitted to concurrently experience high current demand portions of their operations ([0046], lines 4-8), there are overlapping with at least one other period of time).
As per claim 37, Grunzke teaches in a sequence of the plurality of periods of time, a particular period of time of the sequence ending after a next subsequent period of time of the sequence begins ([0047], lines 10-25; “about to enter a portion of an access operation deemed to be of high current demand” suggests a particular period of time of the sequence ending after a next subsequent period of time of the sequence begins).
As per claim 38, Grunzke teaches the respective period of time for one memory of the plurality of memories having a same duration as the respective period of time for each remaining memory of the plurality of memories duration (when high current demand portion of an operation of die 1000 and high current demand portion of an operation of each of dies 1001-1003 are of the same duration, the particular periods of time each of dies 1000-1003 are of the same duration).
As per claim 39, Grunzke teaches for each memory of the plurality of memories, the respective controller of that memory being configured to cause that memory to output the expected peak current magnitude of that memory comprising the respective controller of that memory being configured to cause that memory to output the expected peak current magnitude of that memory (see the rejection of claim 35 above).  Grunzke does not teach the expected peak current magnitude of that memory as a corresponding encoded value of a plurality of encoded values on the signal line.  In essence, Grunzke does not teach encoding the signal line to have different encoded values.  It was however known in the art prior to the effective filing date of the claimed invention to encode a signal line to have different encoded values to represent the different magnitudes of expected peak currents of the plurality of dies with the common signal line.
As per claim 40, Grunzke teaches the determined expected peak current magnitude for a particular memory of the plurality of memories being different than an actual peak current magnitude for the particular memory during its respective period of time (step 1546 of FIG. 15; [0080], lines 4-6).
As per claim 41, Grunzke teaches for each memory of the plurality of memories, the respective controller of that memory being further configured to cause that memory to store the expected peak current magnitude for each memory of the plurality of memories ([0046], lines 33-34).
As per claim 42, Grunzke teaches for each memory of the plurality of memories, the respective controller of that memory being configured to cause that memory to determine the expected peak current magnitude of that memory comprising the respective controller of that memory being configured to cause that memory to determine an expected peak current magnitude of that memory in more than one operating mode of that memory ([0046] and FIG. 15 (steps 1545, 1546, 1547) suggest an expected peak current magnitude of a die in a normal operating mode when concurrent operation with another die does not cause the unit limit to be exceeded, and an expected peak current magnitude of the die in a different operating mode when the unit limit is exceeded).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154. The examiner can normally be reached M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: December 30, 2021